Mr. Justice Scott delivered the opinion of the court: ' Pursuant to section 300 of chapter 37, Hurd’s Revised Statutes of 1905, the judge of the municipal court instructed the jury orally, and it is contended by plaintiff in error that this section 300, giving the judge discretion to deliver his charge orally or to deliver it in writing, is in violation of section 22 of article 4 of the constitution, which forbids the passage of any local or special law regulating the practice in courts of justice, and it is urged that it also violates section 29 of article 6 of the constitution, which reads as follows: “All judicial officers shall be commissioned by the Governor. All laws relating to courts shall be general, and of uniform operation; and the organization, jurisdiction, powers, proceedings and practice of all courts, of the same class or grade, so far as regulated by law, and the force and effect of the process, judgments and decrees of such courts, severally, shall be uniform.” These objections to the section of the statute in question are based on the fact that it gives discretion to the judge of the municipal court to instruct the jury either orally or in writing, while a like discretion is not conferred upon the judge of any other court. The amendment to the constitution adopted by the voters in 1904, and which is section 34 of article 4 of the fundamental law of the State, provides that in the event of the creation of municipal courts in the city of Chicago “the jurisdiction and practice of said municipal courts shall be such as the General Assembly shall prescribe.” If plaintiff in error’s contention is correct, the words just quoted are entirely without meaning. We do not think they should be so regarded. One purpose of the legislature and of the people unquestionably was to authorize the creation of a code of practice for the municipal court of Chicago which might apply to that court alone. Such a code cannot take away from a litigant any right given him by the constitution as it stood prior to this amendment in reference to any matter .other than practice in that court, but as the question of instructing orally or of instructing in writing is solely a matter of practice, we think that the statute in question is warranted by section 34, supra. Nor can it be said, as here contended, that this section delegates to the judge legislative power to determine whether or not, in any particular case, the jury shall be instructed by one method or another. Statutes vesting like discretionary powers in judges' of courts of record have never been regarded in this State as conferring legislative power upon the judges. It is, however, beyond the power of the legislature to make any provision in reference to the jurisdiction of or practice in the municipal court which would effect such a change in the organization or functions of the court that it could no longer be regarded as a municipal or city court. Miller v. People, 230 Ill. 65. After the court had disposed of a motion made at the close of all the evidence the attorney for plaintiff in error asked that the jury be instructed in writing, and presented certain written instructions and requested that the court give the same. These were all refused, for the reason that the court had elected to instruct the jury orally. At the conclusion of the oral charge the judge inquired whether there were any objections to the instructions as given. Counsel for plaintiff in error did not make any objection nor take any exception to the charge so far as the law stated or omitted was concerned, but asked that two of the written instructions which he had before passed up, and which two he then again presented, should be given. The court refused both. One of them contained a proper element which went to the measure of damages, the substance of which should have in some manner been given to the jury, but as offered these instructions were properly refused for the reason that they were in writing when the court had determined to charge the jury orally and had so advised counsel before beginning to instruct. The sufficiency of the amended statement of plaintiff’s cause of action was challenged. Plaintiff in error has not in his brief pointed out wherein that statement fails to meet the requirements of the statute. We will not enter upon an independent investigation ourselves for the purpose of ascertaining whether the alleged error exists. Evidence was received tending to show that prior to the time of the injury the menses of the injured girl had occurred at regular intervals and that afterward the periods at which they occurred were irregular, indicating derangement, which it was claimed resulted from the accident. It was objected that the statement of claim was not broad enough to permit the admission of such testimony. We have examined that statement and are of opinion the evidence was admissible. It is also complained that the court erred in refusing to instruct the jury to find for the defendant at the close of all the evidence. The statement preceding this opinion shows that the evidence tended to prove plaintiff’s statement of her claim. The motion was without merit. The verdict was not against the weight of the evidence nor was the amount of damages allowed excessive. Plaintiff in error by his reply brief and argument raises a constitutional question not suggested by his original brief and argument. The portion of his reply brief dealing with this proposition has been disregarded by us. The judgment of the municipal court will be affirmed. Judgment affirmed.